Citation Nr: 1109663	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of entitlement to service connection for tinnitus.  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The claim for service connection for tinnitus was initially denied in an August 1993 rating decision.  The RO declined to reopen the claim on several occasions thereafter, most recently in a February 2005 rating decision.  The Veteran was notified of those decisions, but did not perfect an appeal of any of the decisions.

2.  The evidence received since the February 2005 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran served as a combat engineer in service, as a result of which he was exposed to loud noises.

4.  The Veteran's tinnitus is related to in-service acoustic trauma.

CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's previously denied claim of entitlement to service connection for tinnitus, and grants service connection for tinnitus, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Service connection for tinnitus was previously denied in an August 1993 rating decision.  The RO declined to reopen the claim several times thereafter, most recently in a February 2005 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the August 1993 and February 2005 decisions became final because the Veteran did not file a timely appeal of either.

The claim of entitlement to service connection for tinnitus may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2005.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that there was no evidence relating the Veteran's tinnitus to his active service, and the claim was denied.

Newly received evidence includes the Veteran's July 2010 testimony before the Board, in which he described a 1988 incident in service which he believed caused his tinnitus, as his tinnitus had been present since the incident.  The Veteran described his in-service duties as a combat engineer, which required frequent detonation of ammunition.  On one occasion in 1988 when they were testing the detonation of ammunition, the round which was being tested failed to go off.  Later, as the Veteran stood near the man cleaning the equipment, the round exploded, causing a hole in the wall of the basement of the structure in which the Veteran was located at the time.  Since that explosion, he had experienced tinnitus.  The Veteran stated that he had received medical treatment following the accident, as a result of which he had been diagnosed with tinnitus.  He had been informed at that time that there was no treatment for tinnitus.  Since then, his tinnitus had worsened, but had always been present.  

The United States Court of Appeals for Veterans Claims has determined that a veteran is competent to describe the onset of symptoms in service and to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

As the Veteran is competent to describe experiencing the onset of permanent tinnitus following an in-service explosion, and this information was not previously considered by decision makers, the newly reported incident amounts to evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for tinnitus is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In numerous written statements and in July 2010 testimony before the Board, the Veteran stated that he first began to experience tinnitus in service.  The Veteran described his in-service duties as a combat engineer, which required frequent detonation of ammunition.  Although he had been required to wear hearing protection, he nonetheless had experienced tinnitus, which he believed was the result of acoustic trauma associated with his in-service duties.  On one occasion on which they were testing the detonation of ammunition, the round which was being tested failed to go off.  Later, as the Veteran stood near the man cleaning the equipment, the round exploded, causing a hole in the wall of the basement of the structure in which the Veteran was located at the time.  Since that explosion, he had experienced tinnitus.  The Veteran stated that he had received medical treatment following the accident, as a result of which he had been diagnosed with tinnitus.  He had been informed at that time that there was no treatment for tinnitus.  Since then, his tinnitus had worsened, but had always been present.  He denied a significant history of post-service occupational or recreational noise exposure.

The Veteran acknowledged that he had been treated for complaints of tinnitus in 1985, approximately 3 years before this incident.  He stated that after he was seen in 1985, he continued to experience tinnitus on an intermittent basis.  He explained that he had been under the impression that tinnitus was "part of the job" of being a combat engineer, as all the men with whom he worked had experienced it to some degree, and that he had understood there to be no treatment for tinnitus.  Accordingly, although he experienced tinnitus on an intermittent basis before the 1988 explosion, it generally had not bothered him, and he did not again seek treatment.  It was not until after the 1988 accident that his tinnitus became permanent in nature.

The Veteran's service treatment records reflect a single entry related to tinnitus.  In October 1985, the Veteran reported to sick call with complaints of changes with his hearing, including some noises seeming louder, and ringing in his ears.  He also reported difficulty with his balance, and sharp pains in his ears.  On physical examination, the Veteran's right ear was found to be compacted with black-tinged ear wax.  In his left ear, there was a slight build-up of fluid.  Sampling of the wax from the right ear revealed the wax to be simple wax.  He was assessed with tinnitus with associated otitis, and was instructed to take two Sudafed pills every 8 hours.     

Despite the Veteran's report of having sought medical treatment following the  accidental explosion in 1988, there are no further references to tinnitus in the Veteran's service treatment records.

Post-service treatment records show that the Veteran was first diagnosed with tinnitus in March 2004.

The Veteran acknowledges that he did not seek treatment for tinnitus after his separation from service.  He asserts, however, that he did not seek treatment because he had been told that there was nothing that could be done for tinnitus.

The Veteran underwent VA examination for tinnitus in August 2007.  At the time of the examination, he reported a 1988 incident in which an explosive accidentally went off in a room in which he had been located.  He stated that following the incident, he experienced decreased hearing for two weeks and tinnitus.  His hearing had returned to normal, but bilateral tinnitus had persisted.

The examiner noted that the Veteran's history of noise exposure was significant for exposure to artillery and small arms fire, as well as explosive noise while serving in the military.  His post-service occupational history was also significant for noise exposure, in that the Veteran had been employed as a police officer from 2003 to 2006, during which time he had to qualify with guns, although he reported wearing hearing protection at that time.     

Audiologic examination demonstrated normal to mild sensorineural hearing loss in both ears.  

In addressing whether the Veteran's tinnitus was related to his active service, the examiner determined that it was less likely than not that the Veteran's tinnitus was related to his active service.  The examiner reasoned that audiometric testing during service had consistently revealed the Veteran's hearing to be normal.  Additionally, his service treatment records demonstrated only one complaint related to tinnitus.  The examiner noted that tinnitus could be caused or worsened by noise exposure, any ear disease, certain medications, sinus infections or congestion, allergies, TMJ disorders, cardiovascular disease, underactive thyroid, and head or neck trauma.  On the occasion that the Veteran complained of tinnitus in service, he had been diagnosed with compacted cerumen in the right ear and otitis media in both ears.  The excess cerumen was removed and otitis media was treated.  It was not until March 2004 that the Veteran had been diagnosed with tinnitus.  Audiometric testing in September 2004 revealed a mild bilateral sensorineural hearing loss.  Although the Veteran had served as an ordinance disposal technician in service, he reported wearing hearing protection during service.  Additionally, he had generally been exposed to explosive noise in service under controlled conditions, with the Veteran reporting having been approximately 100 to 150 feet away from the detonation site.  Given the lack of evidence of hearing loss in service, and no further complaints of tinnitus after the October 1985 treatment, the examiner concluded that the Veteran's current tinnitus was not caused by his military service.

The Board finds that the Veteran's testimony as to the incurrence of tinnitus in service is both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  He has additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service, and this testimony is supported by the clinical evidence of record.

The Board acknowledges that the VA examiner offered a negative opinion with respect to this claim.  However, in rendering the negative opinion, the examiner did not consider the Veteran's competent lay testimony regarding the 1988 accident.  Despite that this accident is not demonstrated in the Veteran's service records, he is competent to report the occurrence of this accident.  As the VA examiner failed to consider this testimony, the Board concludes that the VA examiner's opinion is entitled to little probative weight.  

As the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his tinnitus, he is competent to relate his current tinnitus to his active service. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As the Veteran's tinnitus has been determined to have had its initial clinical onset in service, the Board finds that service connection tinnitus is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

Service connection for tinnitus is granted.


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


